In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                  ___________________________
                       No. 02-18-00277-CV
                  ___________________________

$2,126.00 IN U.S. CURRENCY AND 2012 DODGE CHARGER, Appellant

                                   V.

                 THE STATE OF TEXAS, Appellee


            On Appeal from Criminal District Court No. 4
                       Tarrant County, Texas
                   Trial Court No. S-13313-16


           Before Womack, J.; Sudderth, C.J.; and Gabriel, JJ.
                  Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      On February 13, 2019 and March 26, 2019, we notified appellant that his brief

had not been filed as the appellate rules require. See Tex. R. App. P. 38.6(a). We

stated that we could dismiss the appeal for want of prosecution unless, within ten

days, appellant filed with the court an appellant’s brief and an accompanying motion

reasonably explaining the brief’s untimely filing and why an extension was needed. See

Tex. R. App. P. 10.5(b), 38.8(a)(1), 42.3(b). We have received no response.

      Because appellant has failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

                                                       Per Curiam

Delivered: May 2, 2019




                                            2